                      Case 18-37216 Document 26 Filed in TXSB on 01/18/19 Page 1 of 4
Information to identify the case:
Debtor 1                 Scott Eugene Genz                                                      Social Security number or ITIN    xxx−xx−5192

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Carol Lynn Genz                                                        Social Security number or ITIN    xxx−xx−7979
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Southern District of Texas
                                                                                                Date case filed for chapter 13 12/27/18
Case number:          18−37216



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Scott Eugene Genz                                             Carol Lynn Genz

2. All other names used in the
   last 8 years
                                              1410 Jander Dr.                                               1410 Jander Dr.
3. Address                                    Spring, TX 77386                                              Spring, TX 77386
                                              Yvette V Recio                                                Contact phone 713−492−7978
                                              Attorney at Law
4. Debtor's  attorney
   Name and address
                                              26310 Oak Ridge Dr.                                           Email: yvettevrecio@gmail.com
                                              Suite #4
                                              The Woodlands, TX 77380

5. Bankruptcy trustee                         David G Peake                                                 Contact phone 713−283−5400
     Name and address                         Chapter 13 Trustee
                                              9660 Hillcroft                                                Email: court@peakech13trustee.com
                                              Suite 430
                                              Houston, TX 77096−3856

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed                                                                    8:00 am − 5:00 pm Monday through Friday
     at this address.                         United States Bankruptcy Court
     You may inspect all records filed in     PO Box 61010
                                              Houston, TX 77208                                             Contact phone (713) 250−5500
     this case at this office or online at
      www.pacer.gov.
                                                                                                            Date: 1/16/19
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
                     Case 18-37216 Document 26 Filed in TXSB on 01/18/19 Page 2 of 4
Debtor Scott Eugene Genz and Carol Lynn Genz                                                                                                  Case number 18−37216

7. Meeting of creditors                                                                                             Location:
   Debtors must attend the meeting to     February 8, 2019 at 10:00 AM                                              Suite 3401, 515 Rusk Ave, Houston, TX
   be questioned under oath. In a joint                                                                             77002
   case, both spouses must attend.
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If
   required to do so.                     so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                 Filing deadline: 4/9/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                       Filing deadline: 3/7/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                        Filing deadline: 6/25/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                          Filing deadline:        30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                                 conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                                  meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has filed a plan. The plan and notice of confirmation hearing will be sent separately.

10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law
                                           does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                        page 2
                Case 18-37216 Document 26 Filed in TXSB on 01/18/19 Page 3 of 4
                                      United States Bankruptcy Court
                                       Southern District of Texas
In re:                                                                                  Case No. 18-37216-mi
Scott Eugene Genz                                                                       Chapter 13
Carol Lynn Genz
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0541-4           User: dhan                   Page 1 of 2                   Date Rcvd: Jan 16, 2019
                               Form ID: 309I                Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 18, 2019.
db/jdb         +Scott Eugene Genz,    Carol Lynn Genz,    1410 Jander Dr.,   Spring, TX 77386-2249
aty            +Michael W Zientz,    Attorney at Law,    14160 North Dallas Parkway, Suite 900,
                 Dallas, TX 75254-4314
10464507       +BarrettDaffinFrappierTurner & Engel LLP,     4004 Belt Line Rd., Suite 100,
                 Addison, Texas 75001-4320
10464508       +Brand Source/citi Cbna,    Attn: Bankruptcy,    PO Box 6403,   Sioux Falls, SD 57117-6403
10464512       +Central Credit Services, LLC,    9550 Regency Square Blvd,    Suite 500A,
                 Jacksonville, FL 32225-8169
10464514       +Conn’s HomePlus,    Attn: Bankruptcy,    PO Box 2358,   Beaumont, TX 77704-2358
10464521        Imperial Oaks Homeowner’s Association,     c/o Vanmor Properties, Inc.,   PO Box 97341,
                 Las Vegas, NV 89193-7341
10464528       +Rushmore Lms,    Attn: Bankruptcy,    PO Box 55004,   Irvine, CA 92619-5004
10464529       +Ryan Genz,    1410 Jander Dr.,   Spring, Texas 77386-2249
10464533       +Woodlands Bankruptcy, PC,    26310 Oak Ridge Dr., Suite # 4,    The Woodlands, Texas 77380-3777

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: yvettevrecio@gmail.com Jan 17 2019 09:57:27        Yvette V Recio,    Attorney at Law,
                 26310 Oak Ridge Dr.,    Suite #4,    The Woodlands, TX 77380
ust            +E-mail/Text: ustpregion07.hu.ecf@usdoj.gov Jan 17 2019 09:58:34        US Trustee,
                 Office of the US Trustee,    515 Rusk Ave,    Ste 3516,    Houston, TX 77002-2604
cr             +EDI: AISACG.COM Jan 17 2019 02:33:00       Capital One Auto Finance, a division of Capital On,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
10464505       +EDI: GMACFS.COM Jan 17 2019 02:33:00       Ally Financial,    Attn: Bankruptcy Dept,
                 PO Box 380901,    Bloomington, MN 55438-0901
10474828        EDI: GMACFS.COM Jan 17 2019 02:33:00       Ally Financial,    PO Box 130424,
                 Roseville, MN 55113-0004
10464506       +EDI: AMEREXPR.COM Jan 17 2019 02:33:00       Amex,   Correspondence/Bankruptcy,     PO Box 981540,
                 El Paso, TX 79998-1540
10464511       +E-mail/Text: bevans@cdresource.com Jan 17 2019 10:02:09        CDI Affiliated Service,
                 Attn: Banktruptcy,    PO Box 4068,    Boise, ID 83711-4068
10464509       +EDI: CAPITALONE.COM Jan 17 2019 02:33:00       Capital One,    Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
10464510       +EDI: CAPONEAUTO.COM Jan 17 2019 02:33:00       Capital One Auto Finance,     Attn: Bankruptcy,
                 PO Box 30285,   Salt Lake City, UT 84130-0285
10473726       +EDI: AISACG.COM Jan 17 2019 02:33:00       Capital One Auto Finance, a division of Capital On,
                 P.O. Box 4360,    Houston, TX 77210-4360
10464513       +EDI: WFNNB.COM Jan 17 2019 02:33:00       Comenity Bank/Victoria Secret,     Attn: Bankruptcy Dept,
                 PO Box 182125,    Columbus, OH 43218-2125
10464515        EDI: CCS.COM Jan 17 2019 02:33:00       Credit Collection Services,    PO Box 448,
                 Norwood, MA 02062-0448
10464516       +EDI: RCSFNBMARIN.COM Jan 17 2019 02:33:00       Credit One Bank,    ATTN: Bankruptcy,
                 PO Box 98873,   Las Vegas, NV 89193-8873
10464517       +EDI: DCI.COM Jan 17 2019 02:33:00       Diversified Consultants, Inc.,    Attn: Bankruptcy,
                 PO Box 551268,    Jacksonville, FL 32255-1268
10464518       +EDI: PHINGENESIS Jan 17 2019 02:33:00       Genesis Financial/Jared,    Genesis FS Card Services,
                 PO Box 4477,   Beaverton, OR 97076-4401
10464519       +EDI: IIC9.COM Jan 17 2019 02:33:00       I C System Inc,    Attn: Bankruptcy,    P.O. Box 64378,
                 St. Paul, MN 55164-0378
10464520        EDI: IIC9.COM Jan 17 2019 02:33:00       IC Systems,   PO box 64378,    Saint Paul, MN 55164-0378
10471121        EDI: IRS.COM Jan 17 2019 02:33:00       INTERNAL REVENUE SERVICE,    P O Box 7346,
                 Philadelphia PA 19101-7346
10464523       +EDI: CBSKOHLS.COM Jan 17 2019 02:33:00       Kohls/Capital One,    Kohls Credit,    PO Box 3120,
                 Milwaukee, WI 53201-3120
10465451       +EDI: PRA.COM Jan 17 2019 02:33:00       PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
10464524       +EDI: PRA.COM Jan 17 2019 02:33:00       Portfolio Recovery,    PO Box 41021,
                 Norfolk, VA 23541-1021
10464525       +E-mail/PDF: RACBANKRUPTCY@BBANDT.COM Jan 16 2019 22:00:56        Regional Acceptance Co,
                 Attn: Bankruptcy,    PO Box 1487,    Wilson, NC 27894-1487
10475353        E-mail/PDF: RACBANKRUPTCY@BBANDT.COM Jan 16 2019 22:00:56        Regional Acceptance Corporation,
                 PO Box 1847,   Wilson, NC 27894-1847
10464526       +E-mail/Text: bankruptcy@regionalmanagement.com Jan 17 2019 09:57:47        Regional Fin,
                 5015 Fm 2920 Road,    Spring, TX 77388-3100
10464527       +EDI: RESURGENT.COM Jan 17 2019 02:33:00       Resurgent,    Attn: Bankruptcy Department,
                 PO Box 10497,   Greenville, SC 29603-0497
10464531       +E-mail/Text: amccoy@synerpriseconsulting.com Jan 17 2019 10:01:35
                 Synerprise Consulting Services, Inc,     Attn: Bankruptcy,    5651 Broadmoor St,
                 Mission, KS 66202-2407
10464532       +E-mail/Text: bankruptcydepartment@tsico.com Jan 17 2019 10:02:09        Transworld Systems, Inc,
                 500 Virginia Dr.,    Suite 514,    Ft. Washington, PA 19034-2707
                                                                                                TOTAL: 27
                     Case 18-37216 Document 26 Filed in TXSB on 01/18/19 Page 4 of 4



District/off: 0541-4                  User: dhan                         Page 2 of 2                          Date Rcvd: Jan 16, 2019
                                      Form ID: 309I                      Total Noticed: 37


              ***** BYPASSED RECIPIENTS (continued) *****

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Rushmore Loan Management Services, LLC
cr*               +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
10464522*          Internal Revenue Service,   PO Box 7346,   Philadeplphia, PA 19101-7346
10464530        ##+Security Check,   Attn: Bankruptcy Dept,   2612 Jackson Ave W,   Oxford, MS 38655-5405
                                                                                               TOTALS: 1, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 16, 2019 at the address(es) listed below:
              David G Peake    court@peakech13trustee.com
              Michael W Zientz    on behalf of Creditor   Rushmore Loan Management Services, LLC txsd@mwzmlaw.com
              US Trustee    USTPRegion07.HU.ECF@USDOJ.GOV
              Yvette V Recio    on behalf of Joint Debtor Carol Lynn Genz yvettevrecio@gmail.com
              Yvette V Recio    on behalf of Debtor Scott Eugene Genz yvettevrecio@gmail.com
                                                                                             TOTAL: 5
